DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,680,672 and 9,960,802. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10,680,672 and 9,960,802.
Claim 1 of instant application
Claim 13 of U.S. Patent No. 9,960,802
A printed circuit board comprising: a mounting surface; a transceiver mounted on the mounting surface and configured to process radio- frequency signals; and a radio-frequency module mounted on the mounting surface in communication with the transceiver, the radio-frequency module including an interface including M inputs and N outputs, each of the quantities M and N greater than 1, the interface configured so that each of at least two of the M inputs is coupled to a separate output of the N outputs through a separate switch.
A wireless device comprising: a circuit board; a transceiver mounted on the circuit board and configured to process radio-frequency signals; a radio-frequency module mounted on the circuit board in communication with the transceiver, the radio-frequency module including a quantity M of signal paths configured to transmit the radio-frequency signals, the radio-frequency module further including an interface module including M input pins and M output pins, the interface configured so that each of the M input pins is coupled to a separate output pin of the M output 


Claim 4 of instant application
Claim 1 of U.S. Patent No. 9,960,802
A radio-frequency module comprising: a plurality of inputs; a plurality of outputs; a first single-pole single-throw switch connected between a first input of the plurality of inputs and a first output of the plurality of outputs; and a first multiple-throw switch connected between a first subgroup of the plurality of outputs and to a second input of the plurality of inputs.
A radio-frequency module comprising: a single-pole, multiple-throw switch coupled at a pole to an antenna signal transmission path and at each of a quantity M of throws to a separate one of M signal paths configured to transmit radio-frequency signals; and an interface module including M input pins electrically coupled to the M signal paths, respectively, and a quantity N of output pins, each of the quantities M and N greater than 1, the interface module including a first signal path connected between a first input 


Claim 10 of instant application
Claim 1 of U.S. Patent No. 9,960,802
A wireless device comprising: a plurality of inputs; and a plurality of outputs, each of at least two of the plurality of inputs coupled to a separate output of the plurality of outputs through a separate single-pole- single-throw switch.
A radio-frequency module comprising: a single-pole, multiple-throw switch coupled at a pole to an antenna signal transmission path and at each of a quantity M of throws to a separate one of M signal paths configured to transmit radio-frequency signals; and an interface module including M input pins electrically coupled to the 


Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,680,672 
A printed circuit board comprising: a mounting surface; a transceiver mounted on the mounting surface and configured to process radio- 



Claim 4 of instant application
Claim 1 of U.S. Patent No. 10,680,672 
A radio-frequency module comprising: a plurality of inputs; a plurality of outputs; a first single-pole single-throw switch connected between a first input of the plurality of inputs and a first output 



Claim 10 of instant application
Claim 1 of U.S. Patent No. 10,680,672
A wireless device comprising: a plurality of inputs; and a plurality of outputs, each of at least two of the plurality of inputs coupled to a separate output of the plurality of outputs 



	Claims 2, 3, 5-9, and 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakalski (U.S. PG-PUB NO. 2015/0311922).
-Regarding claim 1, Bakalski discloses a printed circuit board (paragraph 47) comprising: a mounting surface (FIG. 8); a transceiver mounted on the mounting surface and configured to process radio- frequency signals (multimode transceiver 802, FIG. 8); and a radio-frequency module mounted on the mounting surface in communication with the transceiver, the radio-frequency module including an interface including M inputs and N outputs, each of the quantities M and N greater than 1, the interface configured so that each of at least two of the M inputs is coupled to a separate output of the N outputs through a separate switch (see tunable switching networks 810 and 811, FIG. 8).
-Regarding claim 2, Bakalski further discloses the circuit board further includes a layout of signal paths configured to mate with at least two of the N outputs of the interface (FIG. 8).
-Regarding claim 3, Bakalski further discloses the layout of signal paths includes at least one consolidation of two or more signal paths connected to their respective ones of the N outputs (see tunable switching networks 810 and 811, FIG. 8).
-Regarding claim 18, Bakalski further discloses the layout of signal paths includes a plurality of conductive trace segments each configured to mate with a separate one of the N outputs and combine with at least one other conductive trace segment of the plurality of conductive trace segments on the printed circuit board (see tunable switching networks 810 and 811, FIG. 8).

10, 12, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrovic (U.S. PG-PUB NO. 2015/0304596).
-Regarding claim 10, Petrovic discloses a wireless device comprising: a plurality of inputs (inputs to switch 506, 508, FIG. 5); and a plurality of outputs (outputs from switch 506, 508, FIG. 5), each of at least two of the plurality of inputs coupled to a separate output of the plurality of outputs through a separate single-pole- single-throw switch (single pole single throw switch 506, 508, FIG. 5).
-Regarding claim 12, Petrovic further discloses the wireless device is a front- end module (receiver band switch 500, FIG. 5).
-Regarding claim 13, Petrovic further discloses the wireless device is a receiver interface (receiver band switch 500, FIG. 5). 
-Regarding claim 16, Petrovic further discloses each of the plurality of inputs is coupled to a respective band pass filter of a plurality of band pass filters (filters 502, 504, FIG. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4-9, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic (U.S. PG-PUB NO. 2015/0304596) in view of Bakalski (U.S. PG-PUB NO. 2015/0311922).
-Regarding claim 4, Petrovic discloses a radio-frequency module (FIG. 4) comprising: a plurality of inputs (inputs to switch 406, 408, FIG. 4); a plurality of outputs (outputs from switch 406, 408, FIG. 4); a first single-pole single-throw switch connected between a first input of the plurality of inputs and a first output of the plurality of outputs (single pole sing throw switch 408 as shown in FIG. 4).
Petrovic is silent to teaching that a first multiple-throw switch connected between a first subgroup of the plurality of outputs and to a second input of the plurality of inputs. However, the claimed limitation is well known in the art as evidenced by Bakalski.
In the same field of endeavor, Bakalski teaches a first multiple-throw switch connected between a first subgroup of the plurality of outputs and to a second input of the plurality of inputs (switching network 810, FIG. 8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Petrovic with the teaching of Bakalski in order to compensate RF mismatch.
-Regarding claim 5, the combination further discloses a second single-pole single-throw switch connected between a third input of the plurality of inputs and a second output of the plurality of outputs (Petrovic, single pole single throw switch 408, FIG. 4).
-Regarding claim 6, the combination further discloses the radio-frequency module comprises a conduction path configured to selectively couple the second input to the first single-pole single-throw switch within the radio-frequency module (Petrovic, single pole single throw switch 408, FIG. 4).
(Bakalski, switching network 811, FIG. 8).
-Regarding claim 8, the combination further discloses the radio-frequency module is configured to selectively couple the second input to the first single-pole single-throw switch or the second multiple-throw switch over a selected coupling path (single pole single throw switch as disclosed by Petrovic in combination with switching network as disclosed by Bakalski).
-Regarding claim 9, the combination further discloses the selected coupling path is a hardwired connection (Bakalski, paragraph 17).
-Regarding claim 14, the combination further discloses a first multiple-pole multiple-throw switch connected between a first subgroup of the plurality of inputs and a first subgroup of the plurality of outputs (Bakalski, switching network 810, FIG. 8).
-Regarding claim 15, the combination further discloses a second multiple- pole multiple-throw switch connected between a second subgroup of the plurality of inputs and a second subgroup of the plurality of outputs (Bakalski, switching network 811, FIG. 8).
-Regarding claim 17, the combination further discloses the plurality of inputs consists of a first number of inputs and the plurality of outputs consists of a second number of outputs, the first number being greater than the second number (Bakalski, switching network 811, FIG. 8).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalski (U.S. PG-PUB NO. 2015/0311922) in view of Petrovic (U.S. PG-PUB NO. 2015/0304596).
-Regarding claim 19, Bakalski is silent to teaching that the quantity M is equal to the quantity N. However, the claimed limitation is well known in the art as evidenced by Petrovic.
In the same field of endeavor, Petrovic teaches the quantity M is equal to the quantity N (FIG. 3-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bakalski with the teaching of Petrovic in order to select from among several frequency bands without encountering the substantial losses associated with multi-throw switches.
-Regarding claim 20, the combination further discloses both the quantity N and the quantity M are greater than or equal to 10 (switching network as disclosed by Bakalski in combination with single pole single throw switch as disclosed by Petrovic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664